UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7740


RONALD D. SEVER,

                Plaintiff – Appellant,

          v.

CEO OF PRISONER TRANSPORT AMERICA; JOHN DOE, #1; JOHN DOE,
#2; JOHN DOE, #3; JOHN DOE, #4,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00406-gec-mfu)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald D. Sever, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald     D.       Sever    appeals    the    district    court's       order

dismissing      his   42    U.S.C       § 1983    (2006)   action     for   failure    to

state a claim after a 28 U.S.C. § 1915(e)(2)(b) (2006) review,

and has moved for appointment of counsel.                    We have reviewed the

record    and   find       no   reversible        error.    Accordingly,       we    deny

Sever’s    motion      for      appointment        of   counsel     and     affirm    the

district court’s order.               Sever v. CEO of Prisoner Transp. Am.,

No. 7:10-cv-00406-gec-mfu (W.D. Va. Nov. 22, 2010).                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in     the   materials    before     the    court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                              2